Citation Nr: 0335161	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for schizophrenia has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating action 
in which the RO determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for schizophrenia, previously denied by the RO in 1985.  A 
notice of disagreement was received in November 2000 and the 
RO issued a statement of the case in February 2000.  A 
substantive appeal was received from the veteran later that 
same month.  This case was before the Board in June 2000 and 
June 2003 when it was remanded for additional development.

The basis of the June 2000 remand was to afford the veteran a 
Board hearing at the RO (Travel Board hearing); however, he 
subsequently changed his request to a hearing before RO 
personnel in lieu of a Travel Board hearing.  That hearing 
was held in November 2000, a transcript of that hearing is of 
record, and no other request for a hearing remains pending at 
this time. 

In May 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  When the case was returned to the board in June 
2003, it was noted that the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, the case was remanded to the RO for initial 
consideration of the recently developed evidence and further 
action.   



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In an April 1985 decision, the RO denied a claim of 
service connection for schizophrenia.  The veteran was 
notified of that decision in May 1985, but did not appeal.

3.  Additional evidence associated with the claims file since 
the RO's April 1985 denial was not previously before agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

1.  The April 1985 RO decision that denied service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 U.S.C.A. §§ 20.302, 20.1103 (2003).

2.  Since April 1985, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for schizophrenia have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the new and material 
evidence issue, the Board finds all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1995).  

In an April 1985 decision, the RO denied service connection 
for schizophrenia.  Evidence considered at that time included 
the veteran's service medical records and a VA 
hospitalization report detailing treatment afforded the 
veteran from August to October 1983.  Based on a review of 
the evidence, the RO concluded that the veteran's 
schizophrenia was not incurred in service, nor was it 
manifested within the one-year post-service presumptive 
period.  The veteran was notified of that decision in May 
1985, but did not appeal.  That decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

The present claim was initiated in October 1999.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1985 
RO denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In the present case, the recently submitted evidence includes 
additional treatment records pertaining to the 1983 
hospitalization, more recent VA treatment records and records 
pertaining to the veteran's claim with the Social Security 
Administration (SSA).  

The additional 1983 records include a physician's notation 
that the veteran had suffered "nervous upset stomach in 
army."  Additional notations within those records refer to a 
past psychiatric history of depression and psychosis.  
Records received from SSA include an examiner's references to 
psychiatric problems while in service.  

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening.  The record now includes evidence 
noting that, at the time of the initial diagnosis of 
schizophrenia in 1983, the veteran had a history of psychosis 
and depression and had experienced psychiatric problems in 
service.  At the time of the April 1985 RO decision, there 
was no such evidence of record.  Here, the records suggest 
that the veteran may have manifested prodromal signs of 
schizophrenia during service or may have had that condition 
within one year of separation from service.  While these 
records do not directly provide a nexus between current 
disability and service, the Board notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for 
schizophrenia are met.

ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for schizophrenia, the appeal is granted.



REMAND

In light of the Board's conclusion that the claim of service 
connection for schizophrenia is reopened, the claim must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as his 
being given adequate notice and opportunity to present 
argument and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard, 4 Vet. App. at 384.  The Board also finds that 
additional development is needed. 

As noted previously, the VCAA includes enhanced duties on the 
part of VA to notify and assist a claimant in relation to a 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the 
present case, the Board finds that a VA examination is 
necessary to determine whether the veteran's currently 
diagnosed schizophrenia was incurred in service or was 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.159(c)(4), 3.307, 
3.309.  In this regard, the Board notes the notations within 
the recently received medical records noting a psychiatric 
history in 1983 and the veteran's complaints of nervous 
stomach in service.  

The Board also finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claim.  In a March 2001 letter, 
the RO notified the veteran of the duties to notify and 
assist imposed by the VCAA in connection with his petition to 
reopen.  In that letter, the RO requested that the veteran 
provide information and, if necessary, authorization, to 
permit it to obtain pertinent outstanding records, or that 
the veteran provide the evidence, himself.  The RO's letter 
indicated that the veteran had 60 days within which to submit 
additional evidence.  

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (the 
implementing regulation) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the VCAA is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The Board also notes the veteran has not responded to a June 
2003 RO letter requesting that he submit Authorization and 
Release of Information forms.  In the June 2003 remand, the 
Board noted the veteran's previous submissions were 
illegible.  Thus, on remand, the RO should contact the 
veteran and his representative in an effort to obtain legible 
authorizations, to ensure that all due process requirements 
are met.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo further 
examination, if warranted) prior to adjudicating the claim on 
appeal.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The veteran and his 
representative should be asked to submit 
legible VA Forms 4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, with 
respect to those medical providers who 
may have examined or treated the veteran 
for schizophrenia since September 1981 
and whose treatment records are not 
already on file.  The veteran's 
representative should be encouraged to 
assist the veteran in preparing his 
response.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA psychiatric 
examination to determine the current 
nature and likely etiology of the 
veteran's schizophrenia.  The veteran's 
VA claims file, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  

Based on the examination of the veteran 
and review of the record, the examiner 
shoulder offer an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's 
schizophrenia was incurred in service or 
manifest to a compensable degree within 
one year of separation from service.  In 
offering the opinion, the examiner should 
specifically address the significance, if 
any, of the notations in the 1983 
hospitalization records of a "history of 
psychiatric problems" and the 
physician's characterization of the 
veteran's in-service gastrointestinal 
complaints as "nervous upset stomach in 
army."  In doing so, the examiner should 
specifically opine whether the symptoms 
associated with the "nervous stomach" 
in service were, in actuality, 
"prodromal" manifestations of the later 
diagnosed schizophrenia 

The examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
file.  

4.  To help avoid future remand, the RO 
must ensure that all action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for schizophrenia in light of 
all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



